The facts in this case, as I view them, are accurately stated in the majority opinion, but I am not in accord with the conclusion that is arrived at from those facts.
The appellant was sent on a special errand to take the truck to the garage, where it was to be serviced. Being on a special errand, he was in the course of his employment until he returned home.
In the case of State v. Starr, ante p. 18, 52 P.2d 897, it was said:
"Starr was returning from an errand upon which he had been sent by his employer, Casperson, and in so returning was in the course of his employment."
In the case of Morris v. Department of Labor  Industries,179 Wash. 423, 38 P.2d 395, the injured workman was sent by his employer to obtain a contract from a prospective customer in another town, and on the return trip, after seeing the customer, was injured. Before starting on the return trip, he had attended a show in company with a young lady, and afterwards took her home. While returning to the place from which he started on the errand, he sustained an injury, and it was there held that he was in the *Page 348 
course of his employment while returning. In the course of the opinion, it was said:
"The fact that appellant attended the show in company with the young lady and the fact that he afterwards took her home, we regard as wholly immaterial. The accident occurred after appellant had resumed his homeward trip, and upon the very road that he would have taken had his return trip been made immediately after seeing the prospective customer. The particular mission upon which he had been directed contemplated a trip to White Center and return. Although the mission had been temporarily interrupted, it had not been completed at the time that the accident occurred. During the time of his actual return in completion of his mission, appellant was still in the course of his employment."
As I view it, the case now before us falls directly under the holdings in the two cases just cited. The fact that the appellant was returning on a motorcycle, after delivering the truck to the garage, is of no material consequence. Whatever his manner of transportation would have been, he was in the course of his employment until he returned to the place from which he started with the truck to deliver it to the garage.
Cases which hold that a workman injured on his way to or from his work is not in the course of his employment are not applicable to the present facts.
For the reasons indicated, I am unable to concur in the majority opinion, and therefore dissent.
MILLARD, C.J., HOLCOMB, and BLAKE, JJ., concur with MAIN, J. *Page 349